Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
This action is in response to Applicant’s 3/19/2020 filing. Claims 1 – 15 are currently pending and have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 14, and 15 substantially recites:
 A delivery system for delivering a package to a delivery destination using a moving body, the delivery system comprising 
The above recited limitations of claim 1 (excluding language which has been lined through in claim 1, and which is not included in claim 14) recites certain methods of organizing human activity as the language sets forth and describes commercial processes, managing personal or relationships or interactions between people, and mental processes. 
Furthermore, “judging whether to limit delivery of the package to the delivery destination” is a mental process as this describes “concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions” (quoting language from MPEP 2106.04(a)(2)(III)).
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). See, MPEP 2106..04(a)(2)(III). 
This judicial exception is not integrated into a practical application. In claim 14, no additional elements are recited.  In claim 1,  the only recited additional element, one or more processors,  The generic processor does not impose a significant limitation on the abstract idea.  Applicant’s specification highlights the benefit of the claimed system is to “make it possible to favorably deliver a package to a delivery destination.” This does not reflect an improvement to the functioning of a computer or technical field. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically recited processors which are merely used to "apply it" do not provide an inventive concept.
Claim 2 recites an abstract idea for the same reasons recited above with respect to claim 1. Claim 2 recites an external environment sensor included in a vehicle, which again, is generic hardware used as a tool to collect information to enable the abstract idea. In essence, the sensor in the vehicle is not limiting the abstract idea, but is also used to simply “apply it”. Like, claim 1, the sensor and processors do not integrate the abstract idea into a practical application or amount to significantly more because these elements do not impose a significant limitation that is meaningful on the abstract idea or provide an inventive concept. 
 Claim 3 recites an abstract idea for the same reasons recited above with respect to claim 1. Claim 3 recites an external environment sensor in a moving body, which again, is generic hardware used as a tool to collect information to enable the abstract idea. In essence, the sensor is not limiting the abstract idea, but is also used to simply “apply it”. Like, claim 1, the sensor and processors do not integrate the abstract idea into a practical application or amount to significantly more because these elements do not impose a significant limitation that is meaningful on the abstract idea or provide an inventive concept. 
Claims 4 – 11 have been given the full two-step analysis and merely further limit the abstract idea as they recite no further additional elements. Consequently, the limitations do not impose a meaningful limitation on the abstract idea; they cannot integrate the abstract idea into a practical application; and as the limitations do not provide an inventive concept beyond an abstract idea, the claims do not amount to significantly more than the abstract idea. 
Claims 12 and 13 recites an abstract idea for the same reasons recited above with respect to claim 1. Claim 12 recites an autonomous flying body.  Claim 13 recites a vehicle. Here, recitation of the autonomous flying body and vehicle amounts to merely restricting the abstract idea to a field of use. There are no details recited in the claim that would indicate that the moving body or vehicle is a particular machine that is modified to do something new or different than other autonomous flying bodies and vehicles, i.e. (transport and store people and things).  Thus, the claims do not integrate the abstract idea into a practical application because the autonomous moving body and vehicle do not impose meaningful limitations on the claims or amount to significantly more than the abstract idea because they also do not provide an inventive concept. 
In conclusion, claims 1 – 15 are rejected under 35 U.S.C. 101 because they are directed to patent ineligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,3, 13, 14, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over US 20190041864 (Konishi) in view of US 20190259000 A1 (Buckhalt) .
Claim 1. 
Konishi teaches:
A delivery system for delivering a package to a delivery destination using a moving body, the delivery system comprising one or more processors, wherein the one or more processors: acquire person information that is information concerning a person located in a space in a vicinity of a storage portion included at the delivery destination; 
 [0048] The self-driving delivery vehicle is an autonomous vehicle that has a plurality of lockers arranged at a predetermined position therein and that delivers recipients' packages placed in the lockers.
[0021] a receiver that receives location information indicating a current location of the user; a sensor that senses a surrounding environment of the autonomous vehicle to obtain environment information
[0022] A control device having this configuration receives the location information indicating the current location of a user
[0031] In the control device, the environment information may include surrounding person information regarding a person who is in the surrounding environment of the autonomous vehicle.
[0036] The control device may further include a camera, wherein the operations may further include causing the autonomous vehicle to change from the second state to the first state when the user is recognized via the camera.
[0042] The control method includes: receiving location information indicating a current location of the user; sensing a surrounding environment of the autonomous vehicle to obtain environment information;
[0047] The user terminal also periodically transmits location information indicating the current location of the recipient to the self-driving delivery vehicle  through the network 
[0112] First, in step S11, a process that is the same as or similar to the process in step S11 illustrated in FIG. 2 is executed, and then the surrounding environment sensor 18 obtains surrounding person information indicating a person who is present in the surroundings of the self-driving delivery vehicle 1b (step S31).
Buckhalt teaches: 
judge whether to limit delivery of the package to the delivery destination by the moving body, based on the person information acquired. 
[0051] The cargo 150 may not be collected because, e.g., a recipient is not present. the computing device 105 may actuate the cargo moving subsystem 107 to return the cargo 150 to the cab 165 after a predetermined period of time rather than delay the vehicle 101 and potentially cause the vehicle 101 to arrive after a planned time at the next stop 142 in the route 145.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of an autonomous delivery vehicle housing storage lockers for deliveries and having an external sensor to sense person information of Konishi to the teaching of judging whether to limit delivery of the package to the delivery destination based on the person information acquired of Buckhalt because the technique of Buckhalt “prevents unauthorized access to the cargo in the cargo container” [0032]
Claim 2.
Konishi in view of Buckhalt teaches the limitations of claim 1. Konishi teaches: 
wherein the person information is acquired by an external environment sensor included in a vehicle that includes the storage portion. [a detection unit that detects the surrounding environment of the autonomous vehicle];   
[0021]; a sensor that senses a surrounding environment of the autonomous vehicle to obtain environment information
 [0031] In the control device, the environment information may include surrounding person information regarding a person who is in the surrounding environment of the autonomous vehicle.
[0036] The control device may further include a camera, wherein the operations may further include causing the autonomous vehicle to change from the second state to the first state when the user is recognized via the camera.
[0042] The control method includes: receiving location information indicating a current location of the user; sensing a surrounding environment of the autonomous vehicle to obtain environment information.

Claim 3.	
Konishi in view of Buckhalt teaches the limitations of claim 1. Konishi teaches:
wherein the person information is acquired by an external environment sensor included in the moving body
[0021] a receiver that receives location information indicating a current location of the user; a sensor that senses a surrounding environment of the autonomous vehicle to obtain environment information
[0022] A control device having this configuration receives the location information indicating the current location of a user
[0031] In the control device, the environment information may include surrounding person information regarding a person who is in the surrounding environment of the autonomous vehicle.
[0036] The control device may further include a camera, wherein the operations may further include causing the autonomous vehicle to change from the second state to the first state when the user is recognized via the camera.
[0042] The control method includes: receiving location information indicating a current location of the user; sensing a surrounding environment of the autonomous vehicle to obtain environment information.
Claim 13. 
Konishi in view of Buckhalt teaches the limitations of claim 1. Konishi teaches: 
wherein the storage portion is included in a vehicle. 
[0048] The self-driving delivery vehicle is an autonomous vehicle that has a plurality of lockers arranged at a predetermined position therein and that delivers recipients' packages placed in the lockers.
Claim 14.
Claim 14, which is directed to a method recites limitations parallel in nature to those of claim 1, which is directed to a system. Therefore, see relevant rejection of claim 1. 
Claim 15.
Claim 15 which is directed to a computer-readable non-transitory recording medium storing thereon a program, recites limitations parallel in nature to claim 1, which is directed to a system. Therefore, see relevant rejection of claim 1. 

Claims 4,6,7,8,9, and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of Buckhalt, further in view of US 20160371628 A1 (Wilkinson).
Claim 4. 
Konishi in view of Buckhalt teaches the limitations of claim 1. Wilkinson teaches: 
wherein the person information includes information concerning an orientation of the person, and the one or more processors limit delivery of the package to the storage portion by the moving body, based on -the orientation of the person.
[0041] FIG. 4 illustrates a simplified flow diagram of an exemplary process 400 of controlling the delivery of products, in accordance to some embodiments. In step 402, the delivery control system 104 identifies that a customer has traveled beyond a first geo-location boundary associated with the customer. In some embodiments, the customer registers with the server to determine whether to suspend deliveries, and provides relevant location information corresponding to the customer (e.g., from the customer's user interface unit) that are evaluated relative to one or more geo-location boundaries. Again, the boundaries may be a default boundary, a boundary defined based on the customer's past movements and the like. Further, customer location information can be received or determined. For example, the customer's user interface unit communicates current location information of the customer. In some instances, the customer location information is provided based on a schedule, which may vary depending on a proximity to a boundary; in response to a request from the delivery control system, again which may be dependent on a customer's proximity to a boundary and/or a direction of travel;
Examiner interprets that direction corresponds to/ is equivalent to orientation. 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wilkson to the teaching of Konishi in view of Bulkhalt. Wilkison provides the advantage to improve the delivery service to provide a better customer experience and provide greater convenience for customers. [0003].
Claim 6. 
The combination of Konishi in view of Buckhalt teaches the limitations of claim 1. Konishi teaches:
 wherein the person information includes information concerning a distance between the storage portion and the person
[0021] In operation, the processor performs operations including: calculating a distance from a place of meeting the user to the current location of the user, based on the location information;
[0022] A control device having this configuration receives the location information indicating the current location of a user and calculates the distance from a place of meeting the user to the user, based on the received location information
Konishi does not teach; however, Wilkinson teaches:
 the one or more processors limit the delivery of the package to the storage portion by the moving body, based on the distance between the storage portion and the person.
[0020] As a function of the identified location of a customer, the delivery control system 104 identifies that a customer has traveled beyond a threshold distance or geo-location boundary associated with the customer. In some implementations, in response to identifying that the customer has traveled beyond the boundary, the delivery control system automatically suspends, without customer interaction, one or more scheduled deliveries of one or more products to a delivery site associated with the customer.
See rationale to combine provided with respect to claim 4. 
Claim 7
The combination of Konishi, Buckhalt, and Wilkinson teach the limitations of claim 6. Wilkinson teaches: 
wherein if the distance between the storage portion and the person is less than a distance threshold value, the delivery of the package to the storage portion by the moving body is suspended or stopped.
[0019] Further, the delivery control system can be configured to identify when to suspend, delay and/or cancel a delivery because of a customer's location and/or predicted location or destination.
[0020] As a function of the identified location of a customer, the delivery control system 104 identifies that a customer has traveled beyond a threshold distance or geo-location boundary associated with the customer. In some implementations, in response to identifying that the customer has traveled beyond the boundary, the delivery control system automatically suspends, without customer interaction, one or more scheduled deliveries of one or more products to a delivery site associated with the customer.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wilkson to the teaching of Konishi in view of Bulkhalt. Wilkison provides the advantage to improve the delivery service to provide a better customer experience and provide greater convenience for customers. [0003]
Claim 8. 
The combination of Konishi in view of Buckhalt teaches the limitations of claim 1.  
Wilkinson teaches:
wherein the person information includes information concerning a movement velocity of the person, and the one or more processors limit the delivery of the package to the storage portion by the moving body, based on a movement velocity of the person.
[0041] FIG. 4 illustrates a simplified flow diagram of an exemplary process 400 of controlling the delivery of products, in accordance to some embodiments. In step 402, the delivery control system 104 identifies that a customer has traveled beyond a first geo-location boundary associated with the customer. In some embodiments, the customer registers with the server to determine whether to suspend deliveries, and provides relevant location information corresponding to the customer (e.g., from the customer's user interface unit) that are evaluated relative to one or more geo-location boundaries. Again, the boundaries may be a default boundary, a boundary defined based on the customer's past movements and the like. Further, customer location information can be received or determined. For example, the customer's user interface unit communicates current location information of the customer.
[0041] In some instances, the customer location information is provided based on a schedule, which may vary depending on a proximity to a boundary; in response to a request from the delivery control system, again which may be dependent on a customer's proximity to a boundary and/or a direction of travel; based on one or more conditions (e.g., detected movement for more than a threshold period of time,, detected stop or limited movement or movement at less than a threshold speed for more than a period of time, and other such conditions); and the like, or combinations of two re more of such factors.
See rationale to combine provided with respect to claim 7. 
Claim 9.  
The combination of Konishi in view of Buckhalt in view of Wilkinson teaches the limitations of claim 8. Wilkinson teaches:
 wherein if the movement velocity of the person is greater than or equal to a movement velocity threshold value, delivery of the package to the storage portion by the moving body is suspended or stopped.
[0041] FIG. 4 illustrates a simplified flow diagram of an exemplary process 400 of controlling the delivery of products, in accordance to some embodiments. In step 402, the delivery control system 104 identifies that a customer has traveled beyond a first geo-location boundary associated with the customer. In some embodiments, the customer registers with the server to determine whether to suspend deliveries, and provides relevant location information corresponding to the customer (e.g., from the customer's user interface unit) that are evaluated relative to one or more geo-location boundaries.
[0041] In some instances, the customer location information is provided based on a schedule, which may vary depending on a proximity to a boundary; in response to a request from the delivery control system, again which may be dependent on a customer's proximity to a boundary and/or a direction of travel; based on one or more conditions (e.g., detected movement for more than a threshold period of time,, detected stop or limited movement or movement at less than a threshold speed for more than a period of time, and other such conditions); and the like, or combinations of two re more of such factors.
See rationale to combine provided with respect to claim 7. 
Claim 11.
Konishi in view of Buckhalt teaches limitations of claim 1. 
Konishi teaches:
wherein the person information includes information concerning a distance between the storage portion and the person, 
[0021] In operation, the processor performs operations including: calculating a distance from a place of meeting the user to the current location of the user, based on the location information;
[0022] A control device having this configuration receives the location information indicating the current location of a user and calculates the distance from a place of meeting the user to the user, based on the received location information
Wilkinson teaches:
information concerning a movement velocity of the person, and information concerning an orientation of the person
[0041] FIG. 4 illustrates a simplified flow diagram of an exemplary process 400 of controlling the delivery of products, in accordance to some embodiments. In step 402, the delivery control system 104 identifies that a customer has traveled beyond a first geo-location boundary associated with the customer. In some embodiments, the customer registers with the server to determine whether to suspend deliveries, and provides relevant location information corresponding to the customer (e.g., from the customer's user interface unit) that are evaluated relative to one or more geo-location boundaries. Again, the boundaries may be a default boundary, a boundary defined based on the customer's past movements and the like. Further, customer location information can be received or determined. For example, the customer's user interface unit communicates current location information of the customer.
[0041] In some instances, the customer location information is provided based on a schedule, which may vary depending on a proximity to a boundary; in response to a request from the delivery control system, again which may be dependent on a customer's proximity to a boundary and/or a direction of travel; based on one or more conditions (e.g., detected movement for more than a threshold period of time, detected stop or limited movement or movement at less than a threshold speed for more than a period of time, and other such conditions); and the like, or combinations of two re more of such factors.
[0041] FIG. 4 illustrates a simplified flow diagram of an exemplary process 400 of controlling the delivery of products, in accordance to some embodiments. In step 402, the delivery control system 104 identifies that a customer has traveled beyond a first geo-location boundary associated with the customer. In some embodiments, the customer registers with the server to determine whether to suspend deliveries, and provides relevant location information corresponding to the customer (e.g., from the customer's user interface unit) that are evaluated relative to one or more geo-location boundaries. Again, the boundaries may be a default boundary, a boundary defined based on the customer's past movements and the like. Further, customer location information can be received or determined. For example, the customer's user interface unit communicates current location information of the customer. In some instances, the customer location information is provided based on a schedule, which may vary depending on a proximity to a boundary; in response to a request from the delivery control system, again which may be dependent on a customer's proximity to a boundary and/or a direction of travel;

and if any one of the distance between the storage portion and the person, the movement velocity of the person, and the orientation of the person has changed while delivery of the package is being performed by the moving body, the one or more processors judge whether to continue the delivery of the package by the moving body.
[0059] In some embodiments, apparatuses, systems and methods are provided herein useful to providing control over product deliveries to customers of a shopping facility. In some embodiments, a system comprises: a delivery control system comprising: a delivery control circuit; and a memory coupled to the delivery control circuit and storing computer instructions that when executed by the delivery control circuit cause the delivery control circuit to: identify that a first customer has traveled beyond a first geo-location boundary associated with the first customer; trigger, in response to identifying that the first customer has traveled beyond the first geo-location boundary, a change in monitoring activity of movements of the first customer; identify that the first customer has traveled beyond a second geo-location boundary associated with the first customer; and automatically suspend the scheduled delivery of the one or more products to the delivery site in response to identifying that the first customer has traveled beyond the second geo-location boundary.
See rationale to combine Wilkinson provided with respect to claims 4 and  7.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of Buckhalt, in view of Wilkinson, further in view of US 20200257912 A1 (Qui).
Claim 5. 
Konishi in view of Buckhalt in view of Wilkinson teaches the delivery system according to claim 4. 
Wilkinson teaches:

 wherein the person information includes information concerning an orientation of the person. [0041 discussing suspending or stopping delivering based on information about person’s direction of travel]
 As the only two orientations of a person are toward the storage area and away from the storage area, it would have been obvious to try suspending or stopping the delivery of the package to the storage portion by the moving body if the orientation of the person is in a direction from the person toward the storage portion. 
Qui teaches: 
wherein if the orientation of the person is in a direction from the person toward the storage portion, the one or more processors suspend or stop the delivery of the package to the storage portion by the moving body [use of the autonomous vehicle], based on the dirtiness of the storage space.  
[0013] teaches that like the application at hand, the technique of Qui applies to autonomous vehicles. [ 0016] [0021] and [0025] teach sensors that detect uncleanliness in the autonomous vehicle.  [ 0045] teaches if a vehicle has a spill that will require a projected thirty-minute cleanup, that vehicle may temporarily be taken out of service
It would have been obvious to combine the teaching of Qui with the system and method of Konishi in view of Buckhalt in view of Wilkinson, because Qui “allow[s] for automated determination by a vehicle  of objects and spills that are left behind …Moreover, the described embodiments also provide for autonomous servicing of vehicles  to address objects and spills that are left behind, so that the vehicles  can be more efficiently and effectively serviced.”
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of Buckhalt, in view of Wilkinson, further in view of US 20170011319 A1 (Elliot), further in view of US 20190164121 A1 (Endo).
Claim 10.
Konishi in view of Buckhalt teach limitations of claim 1. 
Konishi teaches: wherein the person information includes information concerning a distance between the storage portion and the person,
[0021] In operation, the processor performs operations including: calculating a distance from a place of meeting the user to the current location of the user, based on the location information;
[0022] A control device having this configuration receives the location information indicating the current location of a user and calculates the distance from a place of meeting the user to the user, based on the received location information
Wilkinson teaches:
 information concerning a movement velocity of the person, and information concerning an orientation of the person
 [0041] FIG. 4 illustrates a simplified flow diagram of an exemplary process 400 of controlling the delivery of products, in accordance to some embodiments. In step 402, the delivery control system 104 identifies that a customer has traveled beyond a first geo-location boundary associated with the customer. In some embodiments, the customer registers with the server to determine whether to suspend deliveries, and provides relevant location information corresponding to the customer (e.g., from the customer's user interface unit) that are evaluated relative to one or more geo-location boundaries. Again, the boundaries may be a default boundary, a boundary defined based on the customer's past movements and the like. Further, customer location information can be received or determined. For example, the customer's user interface unit communicates current location information of the customer.
[0041] In some instances, the customer location information is provided based on a schedule, which may vary depending on a proximity to a boundary; in response to a request from the delivery control system, again which may be dependent on a customer's proximity to a boundary and/or a direction of travel; based on one or more conditions (e.g., detected movement for more than a threshold period of time, detected stop or limited movement or movement at less than a threshold speed for more than a period of time, and other such conditions); and the like, or combinations of two re more of such factors.
[0041] FIG. 4 illustrates a simplified flow diagram of an exemplary process 400 of controlling the delivery of products, in accordance to some embodiments. In step 402, the delivery control system 104 identifies that a customer has traveled beyond a first geo-location boundary associated with the customer. In some embodiments, the customer registers with the server to determine whether to suspend deliveries, and provides relevant location information corresponding to the customer (e.g., from the customer's user interface unit) that are evaluated relative to one or more geo-location boundaries. Again, the boundaries may be a default boundary, a boundary defined based on the customer's past movements and the like. Further, customer location information can be received or determined. For example, the customer's user interface unit communicates current location information of the customer. In some instances, the customer location information is provided based on a schedule, which may vary depending on a proximity to a boundary; in response to a request from the delivery control system, again which may be dependent on a customer's proximity to a boundary and/or a direction of travel;
See rationale to combine provided with respect to claim 4. 
Elliot teaches:
 the one or more processors judge a time needed for the person to reach the storage portion, based on the information concerning the distance between the storage portion and the person and the information concerning the movement velocity of the person,
 [0099] Real time customer location 39 can be used to estimate the walking or travel time from the users current location to the pickup point of the order.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of Elliott to the system of Konishi in view of Buckhalt as Elliott “minimize[s], if not, entirely eliminate queues or at least the need to wait at a physical point of service for delivery of a good or service.” [0027]
The combination of Konishi in view of Bulkhalt further in view of Elliott does not teach; however Endo teaches:
 and if the orientation of the person is in a direction from the person toward the storage portion
[00131]   In the information processing device according to the first aspect of the present disclosure, the prediction unit may predict that the likelihood of the sudden movement of the vehicle is high when the mobile terminal carried by the requester is approaching the vehicle in a predetermined range of the vehicle.
 and the time needed for the person to reach the storage portion is less than a time needed for the delivery of the package to the storage portion by the moving body to be completed,
[00101 According to the first aspect of the present disclosure, the information processing device can specifically predict the level of the likelihood of the sudden movement of the vehicle, and change the procedure regarding the delivery work of the luggage in which the vehicle cabin of the vehicle is designated as the delivery destination when the information processing device predicts that the likelihood of the sudden movement of the vehicle is high. Sudden movement of the vehicle corresponds to a recipient reaching the storage portion (a vehicle where an item is being delivered to) before a delivery vehicle or person reaches it and consequently moving the vehicle away. 
 the one or more processors suspend or stop the delivery of the package to the storage portion by the moving body.
[0017] In the information processing device according to the first aspect of the present disclosure, the delivery countermeasure decision unit may temporarily stop the delivery work of the luggage when the prediction unit predicts that the likelihood of the sudden movement of the vehicle is high. 
[0018]   According to the first aspect of the present disclosure, when the likelihood of the sudden movement of the vehicle is high, the information processing device can specifically perform a countermeasure such as changing the procedure regarding the delivery work of the luggage and prioritizing the delivery work of other luggage in advance, in a detailed aspect in which the delivery work of the luggage is temporarily stopped.
It would have been obvious to one of ordinary skill in the art to combine the technique of suspending or stopping delivery when the time it takes a person to reach a storage portion is shorter than the time it takes a delivery vehicle to reach the storage portion of Endo, which is directed to a vehicle cabin delivery service, to the system and method taught by the combination of Konishi in view of Buckhalt in Elliott because the technique of the system of Endo is capable of realizing efficient delivery work even in a situation where there is a likelihood of sudden movement of a parked vehicle whose cabin is used as a delivery destination. [0006]. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of Buckhalt, further in view of US 20190050790 A1 (Ferguson).
Claim 12. 
Konishi in view of Buckhalt teach the limitations of claim 1. Ferguson teaches the known technique of: 
 wherein the moving body is an autonomous flying body. 
[0069] For example, a fleet management service is established to provide a roving delivery service for a third-party beverage/ food provider…
[0084] As noted previously, the robot fleet is configurable for land, water or air. Typical vehicles include cars, wagons, vans, unmanned motor vehicles (e.g., tricycles, trucks, trailers, buses, etc.), unmanned railed vehicles (e.g., trains, trams, etc.), unmanned watercraft (e.g., ships, boats, ferries, landing craft, barges, rafts, etc.), aerial drones, unmanned hovercraft (air, land, and water types), unmanned aircraft, and unmanned spacecraft.
[0116] As illustrated in FIG. 2, robots in the fleet are each configured for transporting, delivering or retrieving goods or services and are capable of operating in an unstructured open environment or closed environment.
One of ordinary skill in the art would have known that applying the known technique of using an autonomous flying body to provide delivery and transportation of articles of Ferguson to the system of Konishi in view of Buckhalt would have led to an improved system and predictable results, because the state of the prior art shows the ability to apply use of such autonomous flying bodies into similar systems. 
Furthermore, it is known in the art that “there is an interest in developing technologies for delivering items via autonomous vehicles,” Ferguson, [0004], because “handling and delivery of items by autonomous vehicles could improve society in many ways. For example, rather than spending time driving to a store, a person can instead engage in productive work while waiting for an autonomous vehicle to deliver the items. With fewer vehicles on the road, traffic conditions would also improve.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            
/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628